Defendant appeals from a judgment of conviction on the charge of having treated "human ailments without the use of drugs or medicine, and without operative surgery," and "without first having secured a license from the state to do so."
The undisputed evidence shows that the defendant, as a chiropractor, treated those who applied for treatment for their ailments. Appellant first assigns as error that there is a fatal variance between the complaint on which he was held to the district court by the justice of the peace and the information thereafter filed by the district attorney. In the complaint appellant is charged with treating persons as a chiropractor without a license to practice chiropractics in the state of Utah, while the information charges that, without being licensed, he did, as a chiropractor, "treat human ailments without the use of drugs or medicine, and without operative surgery." While the complaint does not contain the statutory definition of the misdemeanor with which appellant was charged, the words clearly and definitely describe the offense. The                1
complaint is therefore sufficient. State v. Rickenberg,58 Utah, 270, *Page 408 198 P. 767. In the information the language of the statute is not followed, but the identity of the offense is preserved and clearly charges the same offense described in the complaint, and that is treating patients as a chiropractor without having a license to do so.
Appellant relies on State v. Pay, 45 Utah, 411,146 P. 300, Ann. Cas. 1917E, 173, and State v. Nelson, 52 Utah, 617,176 P. 860. In the Pay Case the complaint charged larceny of sheep. The information charged the altering of brands on sheep with intent to steal — an entirely different crime than larceny. In the Nelson Case, the crime is charged as having been committed on a certain date. The information charged the same crime on a different date, and the defendant was tried for the offense alleged to have been committed on a different date than that charged in the complaint, and on which he was bound over. It is obvious that these cases do not support defendant's contention.
In 1921 the Legislature revised the laws relating to medicine and surgery, and in chapter 130, Laws 1921, created the department of registration, abolishing a number of boards, including that of medicine, and transferring all the duties of the various boards thus abolished to the newly created department. This law is assailed by appellant as                2
unconstitutional. It is insisted that the act is unconstitutional, for the reason that it confers judicial powers upon an administrative body.
The action of the board of registration in ascertaining the qualifications of those who apply for license or permits to practice their professions does not in any manner intrench upon the judicial power, and no judicial power is conferred upon the board.
"The powers conferred on the board of medical examiners are no wise different in character in this respect from those exercised by the examiners of candidates to teach in our public schools, or by tax assessors or boards of equalization in determining, for purposes of taxation, the value of property." People v.Hasbrouck, 11 Utah, 291, 39 P. 918; Reetz v. Michigan,188 U.S. 505, 23 S. Ct. 390, 47 L. Ed. 563.
It is contended that the requirements of the law are *Page 409 
unreasonable. The requirements claimed to be unreasonable are not designated by counsel. We find             2
nothing in the law that is unreasonable and certainly nothing that was not within the power of the Legislature to enact, whether reasonable or otherwise.
The next argument is that the law discriminates against the chiropractor and in favor of the general practitioner by allowing the latter to practice chiropractics without examination or license. If this were true, it would be no reason for holding the law unconstitutional. The Legislature has the power to prohibit the practice of chiropractics, or it may say that any one may practice that art or science. It is well              4-6
settled in this state that what the Constitution does not forbid the Legislature may do. However, the discrimination claimed by counsel does not exist under the law which recognizes four different systems of treating human ailments, each separate and distinct from the other. A separate and distinct examination is held and separate and distinct licenses issued for each. Section 10, c. 58, Sess. Laws Utah 1923.
We find nothing in the act that makes the constitutionality of any part thereof even questionable.
The judgment is affirmed.
GIDEON, FRICK, and CHERRY, JJ., and ERICKSON, District Judge, concur.
THURMAN, J., did not participate herein.